J-A22021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: V.B.M.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 373 WDA 2022

                 Appeal from the Order Entered March 11, 2022
     In the Court of Common Pleas of Westmoreland County Orphans' Court
                           at No(s): No. 113 of 2021

    IN RE: ADOPTION OF: V.Z.M.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 374 WDA 2022

                 Appeal from the Order Entered March 11, 2022
     In the Court of Common Pleas of Westmoreland County Orphans' Court
                           at No(s): o. 114 of 2021


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                              FILED: OCTOBER 5, 2022

        R.M. (“Father”) appeals from the March 11, 2022 Order that

involuntarily terminated his parental rights to twins V.B.M. and V.Z.M.

(collectively, “Children”), born in May 2013. Upon careful review, we affirm.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22021-22


       Father and D.M.S. (“Mother”) are the biological parents of Children.1

The parents have a history of drug use and domestic violence, and the

Westmoreland County Children’s Bureau (“the Agency”) has received and

investigated numerous reports regarding the family since 2014.          Most

recently, on January 25, 2019, the Agency received a report that the

Greensburg Police Department attempted to serve arrest warrants on Mother

and Father for allegations of drug trafficking in their shared home and found

then-5-year-old Children alone in the home, which was in deplorable condition

with very little food. It was unclear how long Children had been in the home

unattended. Father was eventually located, arrested, and incarcerated and,

on the same day, the Agency obtained emergency custody of Children.

       On February 4, 2019, the trial court adjudicated Children dependent.

Father remained incarcerated. At the hearing, the court took judicial notice

of Father’s various pending criminal charges, including various drug offenses

and six counts of Endangering the Welfare of Children stemming from a 2018

home raid where Greensburg police found several bags of methamphetamines




____________________________________________


1The court terminated Mother’s parental rights to Children on November 10,
2021. She is not a party to this appeal.

                                           -2-
J-A22021-22


and marijuana.2 The court also took judicial notice of Strangulation and other

related charges stemming from a domestic dispute with Mother.3

       The trial court ordered Father to participate in a drug and alcohol

evaluation,    comply     with    random       drug   screens,    undergo    a   mental

health/psychiatric     evaluation,     participate    in   a   parenting    assessment,

participate in domestic abuse counseling, obtain suitable housing, secure and

maintain employment, comply with terms of probation, and participate in

available counseling services while incarcerated. The trial court also ordered

Father to comply with all recommendations of the above-mentioned

evaluations and assessments as well as provide the Agency with written

documentation of completion of the services.

       On July 15, 2020, Father pleaded guilty to the above-mentioned charges

at two separate dockets and the court sentenced him to six to twenty-three

months’ incarceration on the drug and child endangerment charges, and two

years of probation and no abusive contact with Mother on the domestic

violence charges. During this time, Father was also indicted on federal drug

charges.



____________________________________________


2 The Commonwealth charged Father with Possession with the Intent to
Deliver, Possession of a Controlled Substance, Possession of Marijuana, six
counts of Endangering the Welfare of Children, and three counts of Tamper
With/Fabricate Physical Evidence at Docket No. 637-2019.

3The Commonwealth charged Father with Strangulation, Simple Assault, and
Harassment at Docket No. 640-2019.

                                           -3-
J-A22021-22


      The trial court continued to hold permanency review hearings and

repeatedly ordered Father to comply with the above-mentioned services. On

March 19, 2021, Father was released from incarceration. Shortly thereafter,

Father relapsed on methamphetamines. On July 12, 2021, the court held a

permanency review hearing and found that Father was minimally compliant

with the permanency plan and had made minimal progress toward

reunification with Children.

      On August 21, 2021, the Agency filed petitions to involuntarily terminate

Father’s parental rights to Children.    On January 27, 2022, approximately

three years after Children came into the care and custody of the Agency, the

trial court held a hearing on the petitions. The trial court appointed Children’s

guardian ad litem (GAL) to serve as Children’s legal counsel and, at the

beginning of the termination hearing, the court found that the dual role did

not pose a conflict.

      The   trial   court   heard   testimony   from   Amanda    Davis,   Agency

caseworker; Derek Carothers, staff member              of   ARCpoint Labs;   Neil

Rosenblum, Ph.D.; Kelsey Huffman, probation officer; Eamon Galvin, co-

director of Moving Forward 15601, LLC (“Moving Forward”); Barbara

Desmond, social worker for Moving Forward; Michelle Dornin, co-director of

Moving Forward; and Father.

      Ms. Davis testified in accordance with the above-mentioned events.

Additionally, Ms. Davis informed the court that Children have been in care for


                                       -4-
J-A22021-22


37 months and Father has failed to complete drug and alcohol counseling,

engage in mental health treatment, obtain appropriate housing, participate in

domestic abuse counseling, participate in anger management, comply with

probation, and sign any necessary releases of information.           Ms. Davis

explained that Father has not demonstrated the capacity to resume custody

of Children because his drug use and incarceration “severely impacted” his

ability to provide for the proper supervision of Children.       N.T. Hearing,

1/27/22, at 168.    Ms. Davis stated that Father was currently incapable of

meeting Children’s needs.

      Ms. Davis further testified that Children have been in a pre-adoptive

foster home for 15 months, are doing very well, and are bonded with their

foster mother. Ms. Davis stated that Children have a strong relationship with

their foster mother and explained, “[t]hey are openly expressive to their

feelings and enjoy being in the presence of their foster mother. . . . They have

displayed affection by hugging and verbal cues such as [‘you are my family’]

and [‘I love you.’] [F]oster mother is always available to [C]hildren and

assures that they are safe, both verbally and physically.” Id. at 173. Ms.

Davis testified that Children are doing well in school, friendships, and

activities.

      Ms. Davis testified that Father participates in supervised visits with

Children and Father is very engaged and acts appropriately.          Ms. Davis




                                     -5-
J-A22021-22


observed, however, “the bond seems to be less of a parent-child relationship

and more of a friendly nature.” Id. at 155.

      Finally, Ms. Davis testified that terminating Father’s parental rights was

in Children’s best interest and would not have an adverse effect on Children.

Ms. Davis explained that both Children refer to Father by his first name, have

voiced concerns about their own safety if returned to Father’s care due to his

drug use, and have expressed fear of not having food or access to school if

they are returned.

      Mr. Carothers testified that since July 2021, Father had missed 24 out

of 26 requested drug screens even though lab staff left notes on Father’s door

22 times to encourage Father to comply with testing.

      Dr. Rosenblum testified that he conducted an initial mental health

evaluation of Father on May 21, 2021, where Father admitted to extensive

drug use as well as selling drugs, and presented as remorseful and motivated

to turn his life around. Dr. Rosenblum explained that Father failed to disclose

that the court had ordered him to have a mental health evaluation and that

he had recently relapsed on methamphetamines. At the time, Dr. Rosenblum

recommended that the Agency give Father additional time to complete his

treatment goals.

      Dr. Rosenblum conducted a second evaluation on September 22, 2021.

He testified that Father behaved much differently during the second evaluation

and was increasingly angry, antagonistic, confrontational, rude, and “highly


                                     -6-
J-A22021-22


inappropriate[,]” which caused Dr. Rosenblum to end the evaluation early.

Id. at 36.

       Dr. Rosenblum concluded that Father had made no progress in

addressing his treatment goals and, in fact, had taken several steps backward

in addressing his diagnoses.4 Dr. Rosenblum testified that, despite Father’s

awareness of his problems, he had a very limited ability to control his emotions

and follow through with his treatment goals, and he displayed anger and a

lack of stability which clearly calls into question Father’s “ability to function in

a stable manner as a custodial parent.” Id. at 41.

       Dr. Rosenblum informed the court that it was his “strong opinion” that

adoption was in Children’s best interest, stating that even though Father

displayed some intuitive parenting skills and genuinely loves his children,

there is no “viable potential for reunification.”           Id. at 41-42, 45.      Dr.

Rosenblum further opined that Children would experience “some sense of loss”

if Father’s rights were terminated but that “the advantages would far outweigh

the disadvantages of dealing with losing that relationship.” Id. at 45. He

explained    that    Children    are   “finally   getting   the   help   educationally,

therapeutically, recreationally [and] finally having an opportunity to develop


____________________________________________


4 Dr. Rosenblum diagnosed Father with a history of stimulant use disorder,
cannabis use disorder, unspecified trauma-and-stress-related disorder,
unspecified depressive disorder, adult antisocial disorders, and antisocial
personality traits. Dr. Rosenblum also diagnosed Father with secondary
diagnoses of a history of relationship distress in both partner and child
relationships.

                                           -7-
J-A22021-22


their personalities, their interests, their identities in this [foster] home, and

this is what they need in order to move forward[.]” Id. at 46. Finally, he

testified that Children have “taken root” in the foster home and would

experience a major setback if they were removed. Id. at 45-46.

      Ms. Huffman, a probation officer with Westmoreland County Adult

Probation, stated that Father is non-compliant with the terms of his parole and

probation, including drug and alcohol evaluation and testing, and non-

compliant with reporting to her office. She informed the court that her office

recently filed parole and probation revocation petitions, which are awaiting

court dates, and confirmed that it is possible that Father might be re-

incarcerated due to his non-compliance.

      Mr. Galvin informed the court that Father was discharged from domestic

violence and anger management therapy sessions for non-compliance. Mr.

Galvin explained that Father only attended 4 out of 15 sessions that were

offered to him.

      Ms. Desmond testified she supervised therapeutic telephone visits

between Father and Children from January 2021 until March 2021, when

Father was released from prison. She explained that since Father’s release,

he been offered 3-hour supervised therapeutic visits twice per month, and he

has attended 6 out of the 10 visits.    Ms. Desmond stated that Children are

excited to see Father when he attends visits, and that Father is excellent when

he interacts with Children. Ms. Desmond testified that the only thing Father


                                       -8-
J-A22021-22


could improve during visitation was to attend more consistently because

Children are very distressed when he does not attend.         Ms. Dornin also

testified regarding supervised visits between Father and Children.         She

supervised visits since the beginning of the case, including telephone and

virtual visits while Father was incarcerated, and observed that Father was

appropriate, affectionate, and nurturing to Children during the visits.

      Father testified and informed the court that he was 30 days sober.

Father admitted that he relapsed soon after he was released from

incarceration but stated that he recently completed intensive drug and alcohol

rehabilitation and was currently participating in intensive outpatient therapy

three times a week.        Father also testified that he completed anger

management and parenting classes while incarcerated, and that he

participated in a mental health evaluation the day before the hearing. Father

explained that he refused to sign releases for the Agency in the past because

he did not trust the Agency, but that he would be willing to sign releases now.

      Despite the fact that Father opposed termination of his parental rights,

he acknowledged that Children were “traumatized” by his past behavior and

that it was in their best interest to stay in foster care.   Id. at 70. Father

stated multiple times that he was not mentally ready to assume custody of

Children. Id. at 70, 197. However, Father, explained, he is now ready to do

whatever he needs to do to reunify with Children in the future.




                                     -9-
J-A22021-22


      After hearing all the evidence, the trial court concluded that it was in

Children’s best interest to terminate Father’s parental rights. Children’s GAL

agreed with this disposition.

      Father timely appealed and filed a contemporaneous Pa.R.A.P. 1925(b)

statement. The trial court relied on its February 16, 2022 Opinion in lieu of a

Rule 1925(a) opinion.

      Father raises the following issues for our review:

      1. Was clear and convincing evidence presented to show that
         termination was warranted pursuant to 23 Pa.C.S.[] Sections
         2511(a)(2), 2511(a)(5), 2511(a)(8) and 2511(b)?

      2. Did the trial court err in granting the termination of Father’s parental
         rights despite the lack of clear and convincing evidence that the
         causes of Father’s incapacity, abuse, neglect, or refusal cannot or will
         not be remedied by Father?

      3. Did the trial court err in granting the termination of Father’s parental
         rights by failing to give primary consideration to the developmental,
         physical and emotional needs and welfare of the child?

Father’s Br. at 4.

                                       A.

      In addressing Father’s issues, we are mindful of our well settled

standard of review. When we review a trial court’s decision to grant or deny

a petition to involuntarily terminate parental rights, we must accept the

findings of fact and credibility determinations of the trial court if the record

supports them. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “If the factual

findings are supported, appellate courts review to determine if the trial court

made an error of law or abused its discretion.” Id. (citation omitted). “Absent


                                     - 10 -
J-A22021-22



an abuse of discretion, an error of law, or insufficient evidentiary support for

the trial court’s decision, the decree must stand.” In re R.N.J., 985 A.2d 273,

276 (Pa. Super. 2009) (citation omitted). We may not reverse merely because

the record could support a different result. T.S.M., 71 A.3d at 267. We give

great deference to the trial courts “that often have first-hand observations of

the parties spanning multiple hearings.” Id. Moreover, “[t]he trial court is

free to believe all, part, or none of the evidence presented, and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation

omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. § 2511, governs

termination of parental rights, and requires a bifurcated analysis. “Initially,

the focus is on the conduct of the parent.” In re Adoption of A.C., 162 A.3d

1123, 1128 (Pa. Super. 2017) (citation omitted).          “The party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct satisfies the statutory grounds for termination delineated in Section

2511(a).” Id. (citation omitted). If the court determines that the parent’s

conduct warrants termination of his or her parental rights, the court then

engages in “the second part of the analysis pursuant to Section 2511(b):

determination of the needs and welfare of the child under the standard of best

interests of the child.” Id. (citation omitted). Notably, we need only agree

with the court’s decision as to any one subsection of Section 2511(a), as well

as Section 2511(b), to affirm the termination of parental rights. In re K.Z.S.,

                                     - 11 -
J-A22021-22



946 A.2d 753, 758 (Pa. Super. 2008).            We concentrate our analysis on

subsection 2511(a)(2).

                                           B.

      In his first two issues, Father avers, inter alia, that the trial court abused

its discretion when it terminated his parental rights pursuant to Section

2511(a)(2).   Father argues that the trial court failed to consider that he

participated in many services and exhibited positive parenting skills during

visitation with Children, which demonstrates that his “admitted battle with

addiction” does not “impact his parenting during the visits with Children.” Id.

at 8-9. Our review of the record belies Father’s claims.

      Section 2511(a)(2) provides for termination of parental rights where the

petitioner demonstrates by clear and convincing evidence that “[t]he repeated

and continued incapacity, abuse, neglect or refusal of the parent has caused

the child to be without essential parental care, control or subsistence

necessary for his physical or mental well-being and the conditions and causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied by

the parent.” 23 Pa.C.S. § 2511(a)(2); In re Adoption of S.P., 47 A.3d 817,

827 (Pa. 2012). The grounds for termination of parental rights under Section

2511(a)(2) due to parental incapacity are not limited to affirmative

misconduct; those grounds may also include acts of refusal as well as

incapacity to perform parental duties. In re Adoption of C.D.R., 111 A.3d

1212, 1216 (Pa. Super. 2015). “Parents are required to make diligent efforts

toward the reasonably prompt assumption of full parental duties.”            In re

                                      - 12 -
J-A22021-22



C.M.K., 203 A.3d 258, 262 (Pa. Super. 2019). Notably, a “parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.”    In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010).

Moreover, a parent’s repeated pattern of criminal activity coupled with a

failure to comply with court-ordered goals may satisfy the requisites of

incapacity, abuse, neglect or refusal. In re Adoption of W.J.R., 952 A.2d

680, 687 (Pa. Super. 2008).

      Finally, sincere efforts to perform parental duties may still be insufficient

to remedy an incapacity. Z.P., 994 A.2d at 1117. This is because subsection

(a)(2) “emphasizes the child’s present and future need for essential parental

care, control or subsistence necessary for his physical or mental well-being,”

especially “where disruption of the family has already occurred and there is

no reasonable prospect for reuniting it.” Id. (citation omitted).

      Father’s claims that he participated in services and that his illegal drug

use does not impact his parenting are both disingenuous.           The trial court

emphasized that Children have been in placement for three years and credited

Father’s admission that he is not able to care for Children at this time.

Moreover, the trial court discredited Father’s uncorroborated testimony that

he has participated in services. The trial court opined:

      [] Children have been in Agency custody for approximately three
      years and have been in their current foster home for over a year.
      Father has been minimally compliant with court-ordered services
      and has made minimal progress towards alleviating the
      circumstances which initially led to [] Children’s placement.

                                      - 13 -
J-A22021-22


      Although Father recently participated in a rehabilitation program,
      he stated that he is not ready to have Children placed back into
      his care. Father has had minimal involvement with the Agency
      since he refuses to sign releases of information regarding services.
      The Agency has not been able to verify Father’s participation in
      any court-ordered services. . . . Father has been incarcerated six
      times during [] Children’s lifetime. He has an unstable past and
      has been inconsistent with services throughout [] Children’s
      placement. It is unlikely that Father will be able to remedy his
      repeated and continuous incapacity in the near future, as three
      years have passed, and Father has failed to participate in the
      majority of court-ordered services.

Trial Ct. Op., 2/16/22, at 14-15 (unpaginated).

      Our review of the record supports the trial court’s findings, and we

decline to reweigh the evidence or usurp the trial court’s credibility

determinations.   The Agency presented clear and convincing evidence that

Father’s refusal to participate in services and maintain his sobriety has

rendered him incapable of providing essential parental care to Children.

Accordingly, we find no abuse of discretion.

                                      C.

      In his final issue, Father challenges the trial court’s conclusion that

terminating his parental rights was in Children’s best interest pursuant to

Section 2511(b). Father argues that the trial court failed to take Father and

Children’s relationship into consideration and avers that the record is devoid

of evidence that terminating Father’s parental rights would serve Children’s

welfare or needs. Father’s Br. at 10. We disagree.

      The trial court did consider the relationship between Father and

Children. The court acknowledged that Father loves Children, visits go well,


                                     - 14 -
J-A22021-22



and Children are generally excited to see Father when he appears.

Nevertheless, the trial court credited Ms. Davis’s testimony that Father and

Children have more of a friendly bond than a parent-child bond, Children are

thriving in their current foster home, and termination of parental rights would

be in their best interest.   The trial court further credited Dr. Rosenblum’s

“strong” opinion that termination of Father’s parental rights was in Children’s

best interest, the advantages outweighed the disadvantages, and Children

would be adversely affected if they were removed from their current foster

home. The trial court opined:

      Father clearly loves his Children and recognizes the trauma his
      past actions have caused them. While we appreciate Father taking
      responsibility for his past actions, [] Children are currently thriving
      and making developmental progress in their placement. []
      Children have become rooted in their foster family and removing
      them from this family would cause them further stress as they
      have developed stability in their current home. For these reasons,
      this [c]ourt is convinced that termination of Father’s parental
      rights would best serve the needs and welfare of [Children].

Trial Ct. Op. at 20.   The record supports the trial court’s findings, and we

decline to reweigh the evidence.        Accordingly, we discern no abuse of

discretion.

                                        D.

      In conclusion, our review of the record supports the trial court’s findings.

We discern no error of law or abuse of discretion with respect to the trial

court’s conclusion that the Agency presented clear and convincing evidence to

terminate Father’s parental rights pursuant to Section 2511(a) and (b).


                                      - 15 -
J-A22021-22


              Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/5/2022




                                - 16 -